Opinion issued October 15, 2013




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-13-00232-CV
                          ———————————
                     LAJETTA COLEMAN, Appellant
                                       V.
                    YORKTOWN CROSSING, Appellee


            On Appeal from the County Civil Court at Law No. 2
                          Harris County, Texas
                      Trial Court Case No. 1020380


                        MEMORANDUM OPINION

     Appellant, Lajetta Coleman, attempts to appeal from the trial court’s

judgment signed November 28, 2012. We dismiss the appeal.

     Generally, a notice of appeal is due within thirty days after the judgment is

signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is
extended to 90 days after the date the judgment is signed if, within 30 days after

the judgment is signed, any party files a motion for new trial, motion to modify the

judgment, motion to reinstate, or, under certain circumstances, a request for

findings of fact and conclusions of law. Id.; TEX. R. CIV. P. 329b(a), (g). The time

to file a notice of appeal may also be extended if, within 15 days after the deadline

to file the notice of appeal, a party properly files a motion for extension. See TEX.

R. APP. P. 10.5(b), 26.3. A motion for extension of time is necessarily implied

when an appellant, acting in good faith, files a notice of appeal beyond the time

allowed by rule 26.1, but within the 15-day extension period provided by Rule

26.3. See TEX. R. APP. P. 26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617

(Tex. 1997).

      Here, the trial court signed the final judgment on November 28, 2012.

Therefore, even if Coleman timely filed a motion for new trial or a proper request

for findings of fact and conclusions of law, Coleman’s notice of appeal was due by

February 26, 2013.1 See TEX. R. CIV. P. 329b; TEX. R. APP. P. 26.1.




1
      Because Coleman has not paid for the clerk’s record in this appeal, no clerk’s
      record has been filed. Nevertheless, we will not require the trial court clerk to file
      a clerk’s record on jurisdiction, because Coleman’s notice of appeal states she is
      appealing from the trial court’s November 28, 2012 judgment and the trial court
      clerk included a copy of the judgment, signed November 28, 2012, with the notice
      of appeal.

                                            2
      Coleman untimely filed her notice of appeal on March 19, 2013.2 Without a

timely filed notice of appeal, this Court lacks jurisdiction over the appeal. See TEX.

R. APP. P. 25.1.

      On July 17, 2013, we notified Coleman that her appeal was subject to

dismissal for want of jurisdiction unless, by July 29, 2013, she filed a response

showing grounds for continuing the appeal. See TEX. R. APP. P. 42.3(a). Coleman

failed to file an adequate response.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




2
      Coleman’s notice of appeal was post-marked on March 16, 2013. Therefore, even
      if we assume Coleman filed her notice on that date, her notice was untimely. See
      TEX. R. APP. P. 9.2(b), 26.1; see also TEX. R. APP. P. 26.3.
                                          3